Citation Nr: 1521112	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a compensable disability rating for a left inferior chin scar.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1984 and from March 1989 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which denied the benefits sought on appeal. 

The Veteran testified at a videoconference hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of a petition to reopen a claim for service connection for posttraumatic stress disorder, a claim for service connection for hallux valgus deformity, and a claim for an  increased rating for degenerative disc disease of the lumbar spine have been raised by the record in a March 2015 statement, and the issue of service connection for the residuals of a stroke has been raised by the Veteran's March 2015 hearing testimony, but none have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims require additional development before the Board can make a decision.  At his March 2015 hearing, the Veteran testified that his scar had grown, to the point where he cuts the scar when shaving, causing bleeding.  The Veteran also alleged that he felt there was an injury to the muscle under his jawline and to his facial nerves, because he experienced some form of paralysis on that side of his face.  He noted that he did not have feeling in the scar tissue, and that his facial expressions were different on the side of his face with the scar.  The Veteran indicated that he wore a beard over the scar to give him confidence.

The Veteran underwent a VA examination in March 2011, which discussed his scar.  That examination detailed the size of the scar, its location, its shape, and whether it was tender or there was skin breakdown involved.  The examination did not touch on any of the issues alleged by the Veteran at his hearing.  The Board remands, therefore, in order to receive a VA medical opinion regarding the Veteran's assertions of muscle damage and partial facial paralysis due to the scar.  Thereafter, the AMC should determine whether the Veteran is entitled to a compensable rating under the Diagnostic Codes pertaining to skin disorder and whether he is entitled to separate ratings under the Diagnostic Codes pertaining to muscle and nerve disabilities. 

Currently, the Veteran does not meet the criteria for TDIU which requires that for a Veteran with more than two disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  However, the Veteran's hearing testimony  suggests that his service-connected back condition includes symptoms which are not contemplated by the rating criteria.  Because the Veteran alleges extraschedular information, the Board remands the claim to the RO under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of the Compensation and Pension Service for extraschedular consideration any cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's left inferior chin scar, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's original March 2011 scar and skin examination, detailing the size, shape, and location of the scar at the time.

ii) The March 2015 hearing testimony, in which the Veteran alleged that the scar had grown bigger, that he cut it while shaving, and that he believed he had muscle damage and partial facial paralysis due to the cut.

c) The examiner must provide an opinion including specific findings as to whether the Veteran has muscle or nerve damage to the left side of his face, and whether that muscle and/or nerve damage was due to the injury that caused the Veteran's scar.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



